Exhibit 10.31
AMENDED AND RESTATED
SENIOR OFFICER EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED SENIOR OFFICER EMPLOYMENT AGREEMENT (this
“Agreement”) is entered into effective the 17th day of December 2008 by and
between The GEO Group, Inc. (the “Company”) and Jorge A. Dominicis (the
“Employee” and, together with the Company, the “Parties”).
     WHEREAS, the Employee and the Company have previously entered into a Senior
Officer Employment Agreement, effective March 23, 2005 (the “Prior Employment
Agreement”), which set forth the Parties’ rights and obligations with respect to
the Employee’s employment with the Company in order to facilitate the continued
employment of the Employee as Senior Vice President, The GEO Group, Inc.,
President, GEO Care, Inc.; and
     WHEREAS, the Employee and the Company wish to amend and restate the Prior
Employment Agreement to, among other things, make it compliant with Section 409A
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”),
and its implementing regulations and guidance (collectively, “Code
Section 409A”), and to ensure that certain provisions of this Agreement comply
with guidance recently issued under Section 162(m) of the Code; and
     WHEREAS, the terms of this Agreement have been reviewed and approved by the
members of the Compensation Committee of the Board of Directors of the Company
(the “Board”).
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other valuable consideration the receipt and adequacy
of which is hereby acknowledged, the Parties hereby agree as follows:
     1. Position and Duties. The Company hereby agrees to continue to employ the
Employee and the Employee hereby accepts continued employment and agrees to
continue to serve as Senior Vice President, The GEO Group, Inc., President, GEO
Care, Inc. of the Company. The Employee will perform all duties and
responsibilities and will have all authority inherent in the position of Senior
Vice President, The GEO Group, Inc., President, GEO Care, Inc.
     2. Term of Agreement and Employment. The term of the Employee’s employment
under this Agreement will be for an initial period of two (2) years, beginning
on the effective date of this Agreement, and terminating two years thereafter.
The term of employment under this Agreement will be automatically extended by
one day every day such that it has a continuous “rolling” two-year term until
the age of 67 years, unless otherwise terminated pursuant to Section 6 or 7 of
this Agreement.
     3. Definition — Cause. For purposes of this Agreement, “Cause” for the
termination of the Employee’s employment hereunder shall be deemed to exist if,
in the reasonable judgment of the Company’s Chief Executive Officer (CEO):
(i) the Employee commits fraud, theft or embezzlement against the Company or any
subsidiary or affiliate thereof; (ii) the Employee commits a felony or a crime
involving moral turpitude; (iii) the Employee breaches any non-

 



--------------------------------------------------------------------------------



 



competition, confidentiality or non-solicitation agreement with the Company or
any subsidiary or affiliate thereof; (iv) the Employee breaches any of the terms
of this Agreement and fails to cure such breach within 30 days after the receipt
of written notice of such breach from the Company; or (v) the Employee engages
in gross negligence or willful misconduct that causes harm to the business and
operations of the Company or a subsidiary or affiliate thereof.
     4. Compensation.

  A.   Annual Base Salary. The Employee shall be paid his current annual base
salary of $375,000.00 for the remainder of calendar year 2008 (as such may be
amended from time to time, the “Annual Base Salary”). The Company may increase
the Annual Base Salary paid to the Employee in an amount to be determined by the
Chief Executive Officer of the Company. The Annual Base Salary shall be payable
at such regular times and intervals as the Company customarily pays its
employees from time to time.     B.   Annual Performance Award. For each fiscal
year of employment during which the Company employs the Employee, the Employee
shall be entitled to receive a target annual performance award in accordance
with the terms of any plan governing employee performance awards then in effect
as established by the Board (the “Annual Performance Award”).

     5. Employee Benefits. The Employee will be entitled to twenty-one
(21) paid-time-off (PTO) days of vacation per fiscal year during his/her first
ten (10) years of service, and twenty-six (26) paid-time-off (PTO) days of
vacation per fiscal year thereafter. The Employee, the Employee’s spouse, and
qualifying members of the Employee’s family will be eligible for and will
participate in any benefits and perquisites available to other senior vice
presidents of the Company, including any group health, dental, life insurance,
disability, or other form of employee benefit plan or program of the Company now
existing or that may be later adopted by the Company (collectively, the
“Employee Benefits”).
     6. Death or Disability. The Employee’s employment will terminate
immediately upon the Employee’s death. If the Employee becomes physically or
mentally disabled so as to become unable for a period of more than five
consecutive months or for shorter periods aggregating at least five months
during any twelve-month period to perform the Employee’s duties hereunder on a
substantially full-time basis, the Employee’s employment will terminate as of
the end of such five-month or twelve-month period and this shall be considered a
“disability” under this Agreement. Such termination shall not affect the
Employee’s benefits under the Company’s disability insurance program, if any,
then in effect.
     7. Termination. Either the Employee or the Company may terminate this
Agreement for any reason upon not less than thirty (30) days written notice.

  A.   Termination of Employment Without Cause or Upon the Death or Disability
of the Employee. Upon the termination of the Employee’s

2



--------------------------------------------------------------------------------



 



      employment under this Agreement by the Company without Cause or the death
or disability of the Employee, the following shall apply:

  (i)   Termination Payment. The Employee shall be entitled to and paid a
termination payment (the “Termination Payment”) equal to two (2) years’ Annual
Base Salary as set forth in Section 4 based upon the then current salary level.
The Termination Payment shall be made within 10 days of any termination pursuant
to this Section 7(A).     (ii)   Termination Benefits. The Company shall
continue to provide the Employee and any covered dependents of the Employee (and
if applicable, his beneficiaries) with the Employee Benefits (as described in
Section 5 hereof) for a period of 2 years after the date of termination of the
Employee’s employment with the Company. Such Employee Benefits shall be provided
at no cost to the Employee in no less than the same amount, and on the same
terms and conditions, as in effect on the date on which the termination of
employment occurs. If the Employee dies during the 2-year period following a
termination pursuant to this Section 7(A), the Company shall continue to provide
the Employee Benefits to the Employee’s covered dependents under the same terms
as were being provided prior to the Employee’s death and, to the extent
applicable, to the Employee’s estate.     (iii)   Termination Automobile. Within
10 days following termination, the Company shall transfer all of its interest in
any automobile used by the Employee pursuant to the Company’s Employee
Automobile Policy (the “Employee Automobile Policy”) and shall pay the balance
of any outstanding loans or leases on such automobile (whether such obligations
are those of the Employee or the Company) so that the Employee owns the
automobile outright (in the event such automobile is leased, the Company shall
pay the residual cost of such lease).     (iv)   Termination Stock Options. All
of the outstanding unvested stock options granted to the Employee prior to
termination will fully vest immediately upon termination.

  B.   Termination of Employment by Resignation of Employee or by the Company
With Cause. Upon the termination of the Employee’s employment by the voluntary
resignation of the Employee or by the Company with Cause, the Employee shall be
due no further compensation under this Agreement related to Annual Base Salary,
Annual Performance Award, Employee Benefits, or Termination Payment other than
what is due and owing through the effective date of the Employee’s resignation
or termination.

3



--------------------------------------------------------------------------------



 



  C.   Retirement Plan Rights Unaffected. Termination of the Employee’s
employment under this Agreement for any reason whatsoever shall not affect the
Employee’s rights under the Company’s retirement plan applicable to the
Employee.

     8. Restrictive Covenants.

  A.   General. The Company and the Employee hereby acknowledge and agree that
(i) the Employee is in possession of trade secrets (as defined in
Section 688.002(4) of the Florida Statutes) of the Company (the “Trade
Secrets”), (ii) the restrictive covenants contained in this Section 8 are
justified by legitimate business interests of the Company, including, but not
limited to, the protection of the Trade Secrets, in accordance with Section
542.335(1)(e) of the Florida Statutes, and (iii) the restrictive covenants
contained in this Section 8 are reasonably necessary to protect such legitimate
business interests of the Company.     B.   Non-Competition. During the period
of the Employee’s employment with the Company and until two (2) years after the
termination of the Employee’s employment with the Company, the Employee will
not, directly or indirectly, either (i) on the Employee’s own behalf or as a
partner, officer, director, trustee, employee, agent, consultant or member of
any person, firm or corporation, or otherwise, enter into the employ of, render
any service to, or engage in any business or activity which is the same as or
competitive with any business or activity conducted by the Company or any of its
affiliates or majority-owned subsidiaries or (ii) become an officer, employee or
consultant of, or otherwise assume a substantial role or relationship with, any
governmental entity, agency or political subdivision that is a client or
customer of the Company or any subsidiary or affiliate of the Company; provided,
however, that the foregoing shall not be deemed to prevent the Employee from
investing in securities of any company having a class of securities which is
publicly traded, so long as through such investment holdings in the aggregate,
the Employee is not deemed to be the beneficial owner of more than 5% of the
class of securities that is so publicly traded. During the period of the
Employee’s employment and until two (2) years after the termination of the
Employee’s employment, the Employee will not, directly or indirectly, on the
Employee’s own behalf or as a partner, shareholder, officer, employee, director,
trustee, agent, consultant or member of any person, firm or corporation or
otherwise, seek to employ or otherwise seek the services of any employee of the
Company or any of its affiliates or majority-owned subsidiaries.     C.  
Confidentiality. During and following the period of the Employee’s employment
with the Company, the Employee will not use for the Employee’s own benefit or
for the benefit of others, or divulge to others, any information, Trade Secrets,
knowledge or data of a secret or

4



--------------------------------------------------------------------------------



 



      confidential nature and otherwise not available to members of the general
public that concerns the business or affairs of the Company or its subsidiaries
or affiliates and which was acquired by the Employee at any time prior to or
during the term of the Employee’s employment with the Company, except with the
specific prior written consent of the Company.     D.   Work Product. The
Employee agrees that all programs, inventions, innovations, improvements,
developments, methods, designs, analyses, reports and all similar or related
information which relate to the business of the Company and its subsidiaries and
affiliates, actual or anticipated, or to any actual or anticipated research and
development conducted in connection with the business of the Company and its
subsidiaries affiliates, and all existing or future products or services, which
are conceived, developed or made by the Employee (alone or with others) during
the term of this Agreement (“Work Product”) belong to the Company. The Employee
will cooperate fully in the establishment and maintenance of all rights of the
Company and its subsidiaries and affiliates in such Work Product. The provisions
of this Section 8(D) will survive termination of this Agreement indefinitely to
the extent necessary to require actions to be taken by the Employee after the
termination of the Agreement with respect to Work Product created during the
term of this Agreement.     E.   Enforcement. The Parties agree and acknowledge
that the restrictions contained in this Section 8 are reasonable in scope and
duration and are necessary to protect the Company or any of its subsidiaries or
affiliates. If any covenant or agreement contained in this Section 8 is found by
a court having jurisdiction to be unreasonable in duration, geographical scope
or character of restriction, the covenant or agreement will not be rendered
unenforceable thereby but rather the duration, geographical scope or character
of restriction of such covenant or agreement will be reduced or modified with
retroactive effect to make such covenant or agreement reasonable, and such
covenant or agreement will be enforced as so modified. The Employee agrees and
acknowledges that the breach of this Section 8 will cause irreparable injury to
the Company or any of its subsidiaries or affiliates and upon the breach of any
provision of this Section 8, the Company or any of its subsidiaries or
affiliates shall be entitled to injunctive relief, specific performance or other
equitable relief, without being required to post a bond; provided, however,
that, this shall in no way limit any other remedies which the Company or any of
its subsidiaries or affiliates may have (including, without limitation, the
right to seek monetary damages).

     9. Representations. The Employee hereby represents and warrants to the
Company that (i) the execution, delivery and full performance of this Agreement
by the Employee does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which the Employee is a
party or any judgment, order or decree to which the

5



--------------------------------------------------------------------------------



 



Employee is subject; (ii) the Employee is not a party or bound by any employment
agreement, consulting agreement, agreement not to compete, confidentiality
agreement or similar agreement with any other person or entity; and (iii) upon
the execution and delivery of this Agreement by the Employee and the Company,
this Agreement will be the Employee’s valid and binding obligation, enforceable
in accordance with its terms.
     10. Arbitration. In the event of any dispute between the Company and the
Employee with respect to this Agreement, either party may, in its sole
discretion by notice to the other, require such dispute to be submitted to
arbitration. The arbitrator will be selected by agreement of the Parties or, if
they cannot agree on an arbitrator or arbitrators within 30 days after the
giving of such notice, the arbitrator will be selected by the American
Arbitration Association. The determination reached in such arbitration will be
final and binding on both Parties without any right of appeal. Execution of the
determination by such arbitrator may be sought in any court having jurisdiction.
Unless otherwise agreed by the Parties, any such arbitration will take place in
West Palm Beach, Florida and will be conducted in accordance with the rules of
the American Arbitration Association. If the Employee is the prevailing party in
any such arbitration, he will be entitled to reimbursement by the Company of all
reasonable costs and expenses (including attorneys’ fees incurred in such
arbitration).
     11. Assignment. The Employee may not assign, transfer, convey, mortgage,
hypothecate, pledge or in any way encumber the compensation or other benefits
payable to the Employee or any rights which the Employee may have under this
Agreement. Neither the Employee nor the Employee’s beneficiary or beneficiaries
will have any right to receive any compensation or other benefits under this
Agreement, except at the time, in the amounts and in the manner provided in this
Agreement. This Agreement will inure to the benefit of and will be binding upon
any successor to the Company, and any successor to the Company shall be
authorized to enforce the terms and conditions of this Agreement, including the
terms and conditions of the restrictive covenants contained in Section 8 hereof.
As used in this Agreement, the term “successor” means any person, firm,
corporation or other business entity which at any time, whether by merger,
purchase or otherwise, acquires all or substantially all of the capital stock or
assets of the Company. This Agreement may not otherwise be assigned by the
Company.
     12. Governing Law. This Agreement shall be governed by the laws of the
State of Florida without regard to the application of conflicts of laws.
     13. Entire Agreement. This Agreement constitutes the only agreement between
the Company and the Employee regarding the Employee’s employment by the Company.
This Agreement supersedes any and all other agreements and understandings,
written or oral, between the Company and the Employee regarding the subject
matter hereof and thereof. A waiver by either party of any provision of this
Agreement or any breach of such provision in an instance will not be deemed or
construed to be a waiver of such provision for the future, or of any subsequent
breach of such provision. This Agreement may be amended, modified or changed
only by further written agreement between the Company and the Employee, duly
executed by both Parties.

6



--------------------------------------------------------------------------------



 



     14. Severability; Survival. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
to the extent necessary to permit the remaining provisions to be enforced in
accordance with the Parties’ intention. The provisions of Section 8 (and the
restrictive covenants contained therein) shall survive the termination for any
reason of this Agreement and/or the Employee’s relationship with the Company.
     15. Notices. Any and all notices required or permitted to be given
hereunder will be in writing and will be deemed to have been given when
deposited in United States mail, certified or registered mail, postage prepaid.
Any notice to be given by the Employee hereunder will be addressed to the
Company to the attention of its General Counsel at its main offices, One Park
Place, Suite 700, 621 Northwest 53rd Street, Boca Raton, Florida 33487. Any
notice to be given to the Employee will be addressed to the Employee at the
Employee’s residence address last provided by the Employee to Company. Either
party may change the address to which notices are to be addressed by notice in
writing to the other party given in accordance with the terms of this Section.
     16. Headings. Section headings are for convenience of reference only and
shall not limit or otherwise affect the meaning or interpretation of this
Agreement or any of its terms and conditions.
     17. Cancellation of the Prior Employment Agreement. The Prior Employment
Agreement is hereby cancelled and terminated as of the effective date of this
Agreement.
     18. SECTION 409A COMPLIANCE.

  A.   GENERAL. It is the intention of both the Company and the Employee that
the benefits and rights to which the Employee is entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention. If the Employee
or the Company believes, at any time, that any such benefit or right that is
subject to Code Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Code Section 409A (with the
most limited possible economic effect on the Employee and on the Company).    
B.   DISTRIBUTIONS ON ACCOUNT OF SEPARATION FROM SERVICE. To the extent required
to comply with Code Section 409A, any payment or benefit required to be paid
under this Agreement on account of termination of the Employee’s service (or any
other similar term) shall be made only in connection with a “separation from
service” with respect to the Employee within the meaning of Code Section 409A.  
  C.   NO ACCELERATION OF PAYMENTS. Neither the Company nor the Employee,
individually or in combination, may accelerate any payment or benefit

7



--------------------------------------------------------------------------------



 



      that is subject to Code Section 409A, except in compliance with Code
Section 409A and the provisions of this Agreement, and no amount that is subject
to Code Section 409A shall be paid prior to the earliest date on which it may be
paid without violating Code Section 409A.     D.   SIX MONTH DELAY FOR SPECIFIED
EMPLOYEES. In the event that the Employee is a “specified employee” (as
described in Code Section 409A), and any payment or benefit payable pursuant to
this Agreement constitutes deferred compensation under Code Section 409A, then
the Company and the Employee shall cooperate in good faith to undertake any
actions that would cause such payment or benefit not to constitute deferred
compensation under Code Section 409A. In the event that, following such efforts,
the Company determines (after consultation with its counsel) that such payment
or benefit is still subject to the six-month delay requirement described in Code
Section 409A(2)(b) in order for such payment or benefit to comply with the
requirements of Code Section 409A, then no such payment or benefit shall be made
before the date that is six months after the Employee’s “separation from
service” (as described in Code Section 409A) (or, if earlier, the date of the
Employee’s death). Any payment or benefit delayed by reason of the prior
sentence shall be paid out or provided in a single lump sum at the end of such
required delay period in order to catch up to the original payment schedule.    
E.   TREATMENT OF EACH INSTALLMENT AS A SEPARATE PAYMENT. For purposes of
applying the provisions of Code Section 409A to this Agreement, each separately
identified amount to which the Employee is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Code Section 409A, any series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.     F.   REIMBURSEMENTS
AND IN-KIND BENEFITS. With respect to reimbursements and in-kind benefits that
may be provided under the Agreement (the “Reimbursement Plans”), to the extent
any benefits provided under the Reimbursement Plans are subject to Section 409A,
the Reimbursement Plans shall meet the following requirements:

     (i) Reimbursement Plans shall use an objectively determinable,
nondiscretionary definition of the expenses eligible for reimbursement or of the
in-kind benefits to be provided;
     (ii) Reimbursement Plans shall provide that the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during the Employee’s taxable
year may not affect the expenses eligible for reimbursement, or in-kind benefits
to be provided, in any other taxable year, provided, however, that Reimbursement
Plans providing for reimbursement of expenses referred to in Code Section 105(b)
shall not fail to meet the requirement of this Section 18(G)(ii) solely because
such Reimbursement Plans provide for a limit on the

8



--------------------------------------------------------------------------------



 



amount of expenses that may be reimbursed under such arrangements over some or
all of the period in which Reimbursement Plans remain in effect;
     (iii) The reimbursement of an eligible expense is made on or before the
last day of the Employee’s taxable year following the taxable year in which the
expense was incurred; and
     (iv) The right to reimbursement or in-kind benefits under the Reimbursement
Plans shall not be subject to liquidation or exchange for another benefit.

  G.   EMPLOYEE BENEFITS. With respect to any Employee Benefits that do not
comply with (or are not exempt from) Code Section 409A, to the extent
applicable, the Employee shall be deemed to receive from the Company a monthly
payment necessary for the Employee to purchase the benefit in question.

     IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement under seal as of the date first above written.

            THE GEO GROUP, INC.
      By:   /s/ George C. Zoley         Name:   George C. Zoley        Title:  
Chairman & Chief Executive Officer        EMPLOYEE
      By:   /s/ Jorge A. Dominicis         Name:   Jorge A. Dominicis       
Title:   Senior Vice President, The GEO Group, Inc., President, GEO Care, Inc.
The GEO Group, Inc.     

9